Case 1:18-cv-00574-WES-LDA Document 1 Filed 10/18/18 Page 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND

____________________________________
                                    :
TEAMSTERS LOCAL 251 HEALTH          :
SERVICES AND INSURANCE PLAN,        :
by and through its TRUSTEES, and    :
TAMMY BEAUDREAULT, in her capacity :
as Administrator of Local 251 HSIP, :
                                    :
       Plaintiffs,                  :
                                    :
v.                                  :
                                    :                                     C.A. No.
CARDI CORPORATION; C&J FORMS, :
LLC; CARDI CORPORATION READY :
MIX CONCRETE, INC.; CARDI           :
LEASING CORP.; and FALL RIVER       :
READY-MIX CONCRETE, LLC.            :
                                    :
       Defendants.                  :
____________________________________:

                                         COMPLAINT

        This is an action to compel payment of contributions, interest, penalties, and attorneys’

fees to a multi-employer welfare plan, pursuant to the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. § 1001, et. seq.

                                    Parties and Jurisdiction

        1.     Plaintiff Teamsters Local 251 Health Services and Insurance Plan (“Local 251

HSIP”) is a multiemployer welfare benefit plan within the meaning of ERISA, 29 U.S.C. §§

1002(1) and (37). Local 251 HSIP’s principal place of business is located at 1201 Elmwood

Avenue, Providence, RI 02907.

        2.     Plaintiff Tammy Beaudreault (“Beaudreault”) is the Administrator of Local 251

HSIP.



                                                1
Case 1:18-cv-00574-WES-LDA Document 1 Filed 10/18/18 Page 2 of 6 PageID #: 2




       3.     Cardi Corporation is a corporation organized under the laws of the State of Rhode

Island. At all relevant times, Cardi Corporation has been an employer within the meaning of

Section 3(5) of ERISA, 29 U.S.C. § 1002(5). Cardi Corporation’s principal place of business is

located at 400 Lincoln Avenue, Warwick, RI 02888.

       4.     C&J Forms, LLC is a limited liability company organized under the laws of the

State of Rhode Island. At all relevant times, C&J Forms, LLC has been an employer within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5). C&J Forms, LLC’s principal place of

business is located at 385 Lincoln Avenue, Warwick, RI 02888.

       5.     Cardi Corporation Ready Mix Concrete, Inc. is a corporation organized under the

laws of the State of Rhode Island. At all relevant times, Cardi Corporation Ready Mix Concrete,

Inc. has been an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5).

Cardi Corporation Ready Mix Concrete, Inc.’s principal place of business is located at 400

Lincoln Avenue, Warwick, RI 02888.

       6.     Cardi Leasing Corp. is a domestic profit corporation, organized under the laws of

the State of Rhode Island. At all relevant times, Cardi Leasing Corp. has been an employer

within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5). Cardi Leasing Corp.’s

principal place of business is located at 400 Lincoln Avenue, Warwick, RI 02888.

       7.     Fall River Ready-Mix Concrete LLC is a Limited Liability Company, organized

under the laws of the State of Massachusetts. At all relevant times, Fall River Ready-Mix

Concrete LLC has been an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §

1002(5). Fall River Ready-Mix Concrete LLC’s principal place of business is located at 245

Tripp Street, Fall River, MA 02724.

       8.     Upon information and belief, Defendants are commonly owned and operated.




                                              2
Case 1:18-cv-00574-WES-LDA Document 1 Filed 10/18/18 Page 3 of 6 PageID #: 3




       9.     This Court has subject matter jurisdiction pursuant to Section 502 of ERISA, 29

U.S.C. § 1132(e).

       10.    This Court has personal jurisdiction over all Defendants.

       11.    Venue is proper in this Court pursuant to Section 502 of ERISA, 29 U.S.C. §

1132(e) because this is the District in which Local 251 HSIP is administered.

                                             Facts

       12.    Local 251 HSIP was established to provide medical and other benefits to

members of International Brotherhood of Teamsters Local 251 (“Local 251”) and their

dependents. Benefits are financed primarily by employer contributions.

       13.    The rights and obligations of Local 251 HSIP and Defendants are set forth in the

Restated Agreement and Declaration of Trust for Teamsters Local 251 Health Services and

Insurance Plan (“Trust Agreement”).

       14.    The Trust Agreement provides, in relevant part, that contributing employers shall

submit timely contributions to Local 251 HSIP. If a contributing employer fails to do so, the

Trust Agreement provides that such employers are liable for interest, attorneys’ fees, and

penalties.

       15.    Pursuant to collective bargaining agreements (“CBAs”) entered into between

Local 251 and Defendants, Defendants are required to submit contributions to Local 251 HSIP

based on the number of hours of covered employment worked by Defendants’ employees. The

contribution rate is set by the CBAs between Local 251 and Defendants.

       16.    Pursuant to the CBAs, Defendants agreed to make contributions to Local 251

HSIP at such time and in such a manner as the Trustees determine.




                                                3
Case 1:18-cv-00574-WES-LDA Document 1 Filed 10/18/18 Page 4 of 6 PageID #: 4




       17.     The Trustees of Local 251 HSIP duly adopted a Delinquency, Collection, and

Audit Policy (“Delinquency Policy”) within the scope of their authority.

       18.     Pursuant to Local 251 HSIP’s Delinquency Policy, contributions are due to Local

251 HSIP on the 10th day of the month following the month in which hours were worked. An

employer is delinquent if contributions are not received by the 10th day of the month.

       19.     Pursuant to the Delinquency Policy, a delinquent employer is liable to Local 251

HSIP for interest at a rate of 1.5% per month or $100, whichever is greater, for each month that a

payment is delinquent. A delinquent employer is additionally liable for attorneys’ fees for all

time spent collecting the delinquency, and any costs incurred. If Local 251 HSIP is forced to file

a lawsuit to enforce Local 251 HSIP’s rights, a delinquent employer is additionally liable for

liquidated damages equal to the interest on the delinquent contributions or 20% of the delinquent

contributions, whichever is greater.

       20.     Each of the Defendants failed to make timely contributions to Local 251 HSIP for

hours worked in March, April, May, June, July, and August of 2018.

       21.     Fall River Ready-Mix Concrete LLC failed to make timely contributions to Local

251 HSIP for winter layoff hours for the months of January, February and March of 2018.

       22.     Cardi Leasing Corp. and Cardi Corporation Ready Mix Concrete, Inc. failed to

make timely contributions to Local 251 HSIP for winter layoff hours for the months of April and

May 2018.

       23.     Defendants are liable to Local 251 HSIP for interest and attorneys’ fees for failure

to make timely contributions to Local 251 HSIP.

       24.     Local 251 HSIP repeatedly demanded that Defendants remit the required

contributions to Local 251 HSIP, together with interest and attorneys’ fees.




                                                4
Case 1:18-cv-00574-WES-LDA Document 1 Filed 10/18/18 Page 5 of 6 PageID #: 5




        25.     Defendants have now paid all required contributions to Local 251 HSIP except for

contributions on hours worked in August 2018.

        26.     Defendants have failed to pay any interest or attorneys’ fees to Local 251 HSIP.

        27.     Because Local 251 HSIP was required to file this action to enforce Local 251

HSIP’s rights, Defendants are additionally liable to Local 251 HSIP for liquidated damages.

                                          Count I
                                 Delinquent Contributions
                                  29 U.S.C. § 1132(a)(3)
 (Cardi Corporation; C & J Forms, LLC; Cardi Corporation Ready Mix Concrete, Inc.; Cardi
                  Leasing Corp.; and Fall River Ready-Mix Concrete LLC)

        28.     Plaintiffs repeat and incorporate each and every allegation in the preceding

paragraphs of this Complaint as though fully set forth herein.

        29.     Each of the Defendants failed to pay contributions, attorneys’ fees, and interest to

Local 251 HSIP in accordance with the CBAs, the Trust Agreement, and Local 251 HSIP’s

Delinquency Policy.

        30.     By the aforesaid acts and omissions, Defendants have failed to make contributions

to a multiemployer plan in accordance with a collectively bargained agreement and in

accordance with the terms of multiemployer plan, in violation of 29 U.S.C. § 1145.

        WHEREFORE, Plaintiffs pray that this Honorable Court award Local 251 HSIP relief as

hereinafter set forth.

                                         Prayer for Relief

        Plaintiffs pray that this Honorable Court:

              a. Award Local 251 HSIP the unpaid contributions;

              b. Award Local 251 HSIP interest on the unpaid contributions;

              c. Award Local 251 HSIP liquidated damages in an amount equal to the greater of:




                                                 5
Case 1:18-cv-00574-WES-LDA Document 1 Filed 10/18/18 Page 6 of 6 PageID #: 6




                    i. The interest on the unpaid contributions, or

                   ii. Liquidated damages of 20%

            d. Award Local 251 HSIP attorneys’ fees and costs; and

            e. Award such other legal and equitable relief as the Court deems appropriate.



                                                    Respectfully Submitted,

                                                    TEAMSTERS LOCAL 251 HEALTH
                                                    SERVICES AND INSURANCE PLAN
                                                    AND TAMMY BEAUDREAULT

                                                    By their attorney,


                                                    /s/ Marc Gursky
                                                    Marc Gursky, Esq. (#2818)
                                                    GURSKY|WIENS Attorneys at Law, Ltd.
                                                    1130 Ten Rod Road, Suite C-207
                                                    North Kingstown, RI 02852
                                                    Tel: (401) 294-4700
                                                    Fax: (401) 294-4702
                                                    mgursky@rilaborlaw.com


                                     Certificate of Service

       I hereby certify that a copy of this document was filed electronically on October 18,
2018 and is available for viewing and downloading on the Court’s electronic filing system.


                                                    /s/ Jessica Marsh




                                               6
